DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Argument 1: Applicant submits that “That is, while FIG. 3 of Blednov may mention main and peak amplifiers 301 and 302 on the same die, FIG. 3 of Blednov does not disclose a common gate bias applied to gates of the main and peak amplifiers 301and 302. Conversely, while FIG. 15 of Blednov may illustrate a same bias Vbias that is applied to the gates of the main and peak amplifiers, FIG. 15 does not disclose that the main and peak devices are provided on a same die, but rather, appears to be described in conjunction with multiple main and peak devices on different dies. Indeed, the present specification itself recognizes that "transistors on the same semiconductor die may have substantially identical characteristics ...and thus, the transistors of the main and peaking amplifiers may have different gate bias requirements in order to achieve the delayed turn on of the peaking amplifier to modulate the load of the main amplifier." Specification, Paragraph 0084 (underline added)”.
Examiner respectfully disagrees all of the allegations as argued. Examiner, in his previous office action, gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. 
In response to applicant's argument, examiner respectfully submits that:
With respect to the applicant’s arguments, the examiner submitted that Blednov teaches “the main and peaking transistors would be on the same die, see paragraph [0067] “a main amplifier 301 and a peak amplifier 302 provided on a single die” and see paragraph [0002], “the main and peak amplifiers, which typically operate in different classes, can deliver an improved back-off power level efficiency compared with a similarly rated single stage AB or A-class amplifier” that the class of operation would be different so that they will have a different characteristic. As can be seen from Fig. 15 where gate of the main and gate of the peaking being connected to a common bias Vbias (near capacitor C, resistor Rt, top left of Fig. 15). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BLEDNOV (US 20120133442 A1, of record).
Regarding claims 1 & 19, BLEDNOV (Fig. 15, paragraph 0089, parallel Doherty amplifier) discloses a power amplifier, comprising: a semiconductor die (see paragraphs 0067 & 0081, it appears that the main and peaking transistors would be on the same die, also see paragraph [0067] “a main amplifier 301 and a peak amplifier 302 provided on a single die”) comprising a main amplifier(MAIN)  including a first transistor (see paragraph 0025), and a peaking amplifier (PEAK) including a second transistor having at least one characteristic different than the first transistor (see paragraph [0002],” the main and peak amplifiers, which typically operate in different classes, can deliver an improved back-off power level efficiency compared with a similarly rated single stage AB- or A-class amplifier” that the class of operation would be different so that they will have a different characteristic), wherein the peaking amplifier is configured to modulate a load impedance of the main amplifier responsive to a common gate bias (e.g., Vbias) applied to respective gates of the first and second transistors.
Regarding claim 4, wherein the semiconductor die further comprises an input transmission line (e.g. Lin) that electrically connects respective inputs of the main and the peaking amplifiers on the semiconductor die to provide an input signal thereto.
Regarding claim 5, wherein the semiconductor die further comprises an output transmission line (e.g. lines L) that electrically connects respective outputs of the main and the peaking amplifiers on the semiconductor die.
Regarding claim 18, wherein the first and second transistors comprise high electron mobility transistors (HEMTs) or metal-oxide-semiconductor field effect transistors “MOSFETs” (see paragraph [0078], FET, BJT, HBT or HEMT devices).

Allowable Subject Matter

Claims 7-12, 15-16, 29 & 35-45 are allowable.
The following is an examiner’s statement of reasons for allowance: For the same reasons as discussed in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Claims 2-3, 6, 13-14 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 call for among others, wherein, based on the common gate bias, the first and second transistors on the semiconductor die are configured to turn on in sequence responsive to different power levels of an input signal to the power amplifier.
Claim 6 & 13-14 call for among others, the semiconductor die further comprises a transmission line that electrically connects respective inputs or respective outputs of the main amplifier and the peaking amplifier, wherein the transmission line comprises a conductive segment extending on the semiconductor die, and a length of the conductive segment extending on the semiconductor die is configured to provide signals to the respective inputs or signals from the respective outputs with a predetermined phase shift therebetween based on a frequency component of the input signal.
Claim 17 call for among others, wherein the first transistor of the main amplifier comprises a plurality of the first transistors, and wherein the second transistor of the peaking amplifier comprises a plurality of the second transistors that is greater in number than the plurality of the first transistors.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843